DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4 – 5 and 7 – 11 
Cancelled: Claims 2, 3 and 12
Added: Claims 14 – 19
Therefore Claims 1, 4 – 11 and 13 – 19 are now pending.

Response to Arguments
Applicant’s arguments, filed 02/10/2022, with respect to Claims 1, 4 – 11 and 13 – 19 have been fully considered and are persuasive.  The applicant has amended the application to include allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1, 4 – 11 and 13 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims 1, 7 & 8 as follows: 
“acquiring second images with a second slice thickness, thinner than the first slice thickness, belonging to the subject, wherein the second images include a plurality of second image sets, and each second image set includes a plurality of images generated from a corresponding first image based on a neural network and stored in a database so that a matching relationship is made between the first and second images, based on: (i) each second image set is matched to a respective one of the first images, with reference to a 1st image of the each second image set, and (ii) a plurality of images in each second image set is arranged based on a mutual positional relationship, and a processor configured to perform a process of providing one of the first and second images, a process of, in response to a first input, updating an image provided as a current viewing image with an image determined to be provided for a subsequent viewing based on a directivity given for the first input, and a process of, in response to a second input, switching the current viewing image between a first image and a corresponding second image based on the matching relationship between the first and second images”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625